           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

TERRIEK A. VORNES, SR.                                     PLAINTIFF
ADC #112874

v.                       No. 3:19-cv-279-DPM

RONNIE WILLIAMS, Detective, Osceola
Police Department, JOE WHITE,
Detective, Osceola Police Department,
BOBBY MARTIN AZ, Patrol Officer,
Osceola Police Department, and OLLIE
COLLANS, Chief, Osceola Police
Department                                               DEFENDANTS

                                ORDER
     1. Motion to proceed in forma pauperis, NQ 1, granted. The Court
won't assess an initial partial filing fee because Vornes can't afford to
pay one.    But his custodian must collect monthly payments from
Vornes' s prison trust account each time the amount in the account
exceeds $10.00. These payments will be equal to twenty percent of the
preceding month's income credited to the account; and they will be
collected and forwarded to the Clerk of the Court until the $350.00 filing
fee is paid in full. 28 U.S.C. § 1915(b)(2). The payments forwarded on
Vornes' s behalf must be clearly identified by case name and case
number.
     2. The Court directs the Clerk to send a copy of this Order to the
Administrator of the Mississippi County Detention Center, 685 North
County Road 599, Luxora, Arkansas 72358.
     3. The Court must screen Vornes's complaint. NQ 2; 28 U.S.C.

§ 1915A. Vornes is awaiting trial for battery, among other things, in

Mississippi County, Arkansas.        He says that he was wrongfully
charged- that he couldn't safely retreat when attacked and had to
defend himself. NQ 2.
     The Court must abstain from proceeding with Vornes' s federal
case because the criminal case is ongoing, Arkansas has an important
interest in enforcing its criminal laws, and Vornes may raise his
constitutional claims during his state criminal proceedings. Younger v.
Harris, 401 U.S. 37, 43-45 (1971); Mounkes v. Conklin, 922 F. Supp. 1501,
1510-13 (D. Kansas 1996). Further, Vornes hasn't alleged bad faith,
harassment, or any other extraordinary circumstances that would make
abstention inappropriate. Tony Alamo Christian Ministries v. Selig,
664 F.3d 1245, 1254 (8th Cir. 2012). His claims must therefore be put on
hold until there's a final disposition of his pending state charges.
Yamaha Motor Corporation, U.S.A. v. Stroud, 179 F.3d 598, 603-04 (8th
Cir. 1999).

                                *    * *
     The Court directs the Clerk to stay and administratively terminate
this case. Vornes can move to reopen this case after final disposition of

                                    -2-
his state case, including any appeal. Any motion to reopen must be
filed within sixty days of that final disposition. If Vornes doesn't file a
timely motion to reopen or a status report by 19 October 2020, then the
Court will reopen the case and dismiss it without prejudice.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge




                                   -3-
